Citation Nr: 1400390	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-14 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability, and if so, whether service connection is warranted.

2. Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing) in October 2012.  A transcript of that hearing has been associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. In an unappealed July 1984 decision, the Veteran was denied entitlement to service connection for residuals of low back strain (low back disability).

2. The evidence associated with the claims file subsequent to the July 1984 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3. The Veteran's current low back disability is attributable to his active service.

4. The Veteran's current right foot disability is attributable to his active service.
CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2. A low back disability was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3. A right foot disability was also incurred in service.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Initially, the Board notes that the Veteran's low back claim was previously denied in an unappealed July 1984 rating decision.  Upon review, the Board finds that the evidence received since that time satisfies the low threshold requirement to reopen the claim.  That is, the evidence is considered new and material.  Therefore, the claim for service connection for a low back disability is reopened.  The Board will now address both claims - low back and right foot - on the merits.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To that end, the Veteran has claimed that his low back and right foot disabilities are due to injuries he sustained during active service.  The Veteran's service records show that in August 1980 he dropped a rock on his right foot and that in February 1983 he injured his low back while assisting in pushing a bus out of the way of a plane.  VA examination in November 2010 resulted in diagnoses of minimal degenerative changes of the first metatarsophalangeal joint of the right foot and of the lumbar spine.  The Board notes that while the VA examiner opined that the disabilities were not related to service the Veteran provided credible testimony during the October 2012 hearing that he has experienced pain in his right foot and low back since service.  During the hearing, the Veteran's wife, employer, co-worker, and friend, also provided credible testimony regarding longstanding symptoms of low back and right foot pain.  These reports of continuity of symptomatology suggest a link between his current low back disability and right knee disability and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for a low back disability and a right foot disability will be granted.


ORDER

The claim of service connection for a low back disability is reopened.  

Service connection for a low back disability is granted.

Service connection for a right foot disability is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


